 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10
      TYRONE JOHNSTON,                                      Case No. 1:19-cv-00926-AWI-EPG
11
                          Plaintiff,                        ORDER GRANTING MOTION TO
12                                                          PROCEED IN FORMA PAUPERIS
                     v.
13                                                          (ECF No. 2)

14    MERCED DISTRICT ATTORNEY’S
      OFFICE, et al.,
15
                          Defendants.
16

17          Plaintiff, Tyrone Johnson, is proceeding pro se in this action. (ECF No. 1.) On July 8,
18   2019, Plaintiff submitted an application to proceed in forma pauperis. (ECF No. 2). Plaintiff has
19   made the requisite showing under 28 U.S.C. § 1915(a). Accordingly, his application to proceed in
20   forma pauperis is GRANTED.
21          As to the status of the complaint, Plaintiff is advised that pursuant to 28 U.S.C. §
22   1915(e)(2), the Court must conduct an initial review of a pro se complaint to determine whether it
23   is legally sufficient under the applicable pleading standards. The Court must dismiss a complaint,
24   or portion thereof, if the Court determines that the complaint is legally frivolous or malicious,
25   fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant
26   who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the Court determines that the
27   complaint fails to state a claim, leave to amend may be granted to the extent that the deficiencies
28
                                                        1
 1   in the complaint can be cured by amendment. The complaint will be screened in due course and

 2   Plaintiff will be served with the resulting order.
     IT IS SO ORDERED.
 3

 4      Dated:     July 11, 2019                              /s/
 5                                                        UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
